f sax exewer avo government entities division department of the treasury internal_revenue_service washington d c act 1g uniform issue list ce ter ra ts legend taxpayer a date date taxpayer b date date date trust h executor g ira x ‘custodian c daughter j grandson t date date page ira z date state c date month dear this is in response to your letter dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request rulings under sec_401 of the internal_revenue_code the code taxpayer a was born on date and died on date taxpayer b the wife of taxpayer a was born on date and died on date eleven days after the death of taxpayer a executor g is the executor of both the estate of taxpayer a and the estate of taxpayer b on date taxpayer a and taxpayer b established trust h as settlors executor g is the executor of trust h it is represented that trust h a -4 q a-5 of the income_tax regulations regulations and that is a valid see-through trust under section rage beneficiaries of trust h with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries because the following is valid under the laws of state c trust h requirements are met trust h became irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to trust h’s interest in the employee's benefit are identifiable within the meaning of sec_1_401_a_9_-4 q a-5 a of the regulations from the trust instrument and the documentation described in sec_1_401_a_9_-4 q a-6 of the regulations has been timely provided to the custodian taxpayer a was a participant in an individual_retirement_account ira x the custodian of which was custodian c executor g represents that ira x was at the date of death of taxpayer a and continues to be qualified within the meaning of sec_408 of the code taxpayer a reached age before his death and he had begun receiving required minimum distributions from ira x to comply with sec_401 of the code taxpayer a named trust h to be the beneficiary of ira x upon his death no distribution of ira x benefits occurred between date the date of taxpayer a’s death and date the date of taxpayer b’s death in accordance with section c of trust h executor g became a trustee of trust h upon the death of taxpayer a and executor g became the sole trustee of trust h upon the death of taxpayer b relevant provisions of trust h provide the following - e e e e trust h was established as a revocable_trust upon the death of taxpayer a_trust h became irrevocable as to taxpayer a’s interest in trust h upon taxpayer b’s death the entire trust h became irrevocable upon the death of the first settlor to die the surviving settlor became the sole income_beneficiary of trust h the interest of each respective beneficiary of trust h is treated as a separate share upon the respective deaths of taxpayer a and taxpayer b daughter j and grandson t became beneficiaries of trust h as to assets for which a beneficiary designation named trust h as the beneficiary which assets included ira x daughter j is the daughter of taxpayer a and taxpayer b daughter j’s date of birth is date grandson t is the son of daughter page j and the grandson of taxpayer a and taxpayer b grandson t was born on date e e e the proportion of daughter j’s and grandson t’s respective interests in trust h applicable to ira x is daughter j at dollar_figure percent divided by and grandson t at dollar_figure percent divided by on date trust h was amended to establish daughter j subtrust and grandson t subtrust to hold the share of trust h allocable to daughter j and grandson t respectively each year executor g is required to withdraw from individual_retirement_accounts amounts equal to the minimum_required_distribution determined in accordance with the provisions of federal tax law and to distribute that amount at least annually to the applicable trust_beneficiary e trust h is governed by the laws of state c it is represented that the individuals who are beneficiaries with respect to trust h and each one’s respective interests in ira x are identifiable from the trust h instrument and the documentation specified in q a-6 of sec_1_401_a_9_-4 of the regulations has been timely provided to custodian c it is represented that on date within nine months after taxpayer b's date of death executor g as executor of taxpayer b’s estate disclaimed any interest taxpayer b had in taxpayer a’s share of trust h including any interest taxpayer b had in ira x it is represented that the disclaimer is a valid disclaimer under the laws of state c the jurisdiction of the estate of taxpayer b it is also represented that the disclaimer is a qualified_disclaimer under sec_2518 of the code as an irrevocable and unqualified refusal by a person to accept an interest in property because the disclaimer was in writing the disclaimer was received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the later of the date on which the transfer creating the interest is made or the date on which the person refusing the interest attains age the person disclaiming the interest did not accept the interest or any of its benefits and as a result of the disclaimer the interest passed without any direction by the person making the disclaimer and passed to a person other than the person making the disclaimer during month trustee h divided ira x into two inherited individual_retirement_accounts ira y for the daughter j subtrust’s interest in ira x and ira z for the grandson t subtrust’s interest in ira x nese it is represented that debts and expenses of the estates of taxpayer a and taxpayer b and of trust h have been paid only from assets other than the assets of ira x and will continue to be so paid based on the above facts and representations the following letter rulings have been requested that for the purpose of this ruling_request trust h the daughter j subtrust and the grandson t subtrust constitute valid see-through trusts within the meaning of sec_1 a of the of the regulations that daughter j considered for purposes of determining who is the designated_beneficiary of ira x under sec_401 of the code is the sole individual whose life expectancy must be with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before his entire_interest has been distributed where distributions have begun in accordance with subparagraph a ii and the employee dies before his entire_interest had been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of his death sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder page code sec_408 provides the rules governing iras code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained with further respect to your ruling_request final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date in addition the final regulations have been modified in part see 2004_26_irb_1082 date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who ‘is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitied to a portion of an employee's benefit contingent on the employee's death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to bea designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 avx a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements page are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee's death but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee's designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee's death accordingly if a person disclaims entitlement to the employee's benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee's designated_beneficiary sec_1_401_a_9_-4 of the regulations q a-5 c provides in relevant part that the separate_account rules of a-2 of sec_1_401_a_9_-8 are not available to trust beneficiaries with respect to the trust's interest in the employee's ira holder's benefit sec_1_401_a_9_-4 of the regulations q a-6 b provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-5 of the regulations q a-5 a provides in ace general that if an employee dies after distribution has begun as defined under a- of sec_1_401_a_9_-2 in order to satisfy the requirements of code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is either if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of -- i the remaining life expectancy of the employee's designated_beneficiary determined in accordance with paragraph c or of this a-5 and ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 or if the employee does not have a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-5 of the regulations q a-7 a provides in relevant part that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-8 of the regulations q a-2 a provides that if an employee's ira holder's benefit in a defined_contribution_plan is divided into separate_accounts in accordance with the conditions contained therein distributions from the separate_account may be based on the life expectancy of the beneficiary of the separate_account without regard to the life expectancies of the beneficiaries of other separate_accounts page with respect to your ruling requests it is represented that trust h is valid under the laws of state c trust h became irrevocable upon the death of taxpayer a the beneficiaries of trust h who are beneficiaries with respect to the trust h's interest in ira x are identifiable within the meaning of sec_1_401_a_9_-4 q a-5 a of the regulations from the trust instrument and the documentation described in sec_1_401_a_9_-4 q a-6 of the regulations has been timely provided to the custodian of ira x accordingly we rule that trust h including its component subtrusts constitutes a valid see through trust with respect to ira x since trust h constitutes a valid see through trust’ it is necessary to determine who if anyone is the designated_beneficiary within the meaning of code sec_401 and sec_408 of taxpayer a’s ira x since the separate_account rules are not available to trust beneficiaries with respect to a trust's interest in an ira in accordance with sec_1_401_a_9_-5 q a-7 a of the regulations the trust_beneficiary with the shortest life expectancy will be the designated_beneficiary with respect to ira x it is represented that ira x was initially payable to trust h prior to being divided among the beneficiaries of the two subtrusts created under the provisions of trust h as noted above daughter j and grandson t are the only beneficiaries of trust h's subtrusts who will receive the amounts distributed from taxpayer a's ira x and they are the only beneficiaries who must be considered for purposes of determining who is the designated_beneficiary within the meaning of code sec_401 and sec_408 of ira x as noted previously daughter j is older than grandson t and therefore has the shorter life expectancy accordingly we conclude that daughter j is the sole individual whose life expectancy must be considered for purposes of determining who if anyone is the code sec_401 designated_beneficiary of taxpayer a's ira x since ira x was subsequently divided into ira y an inherited ira for the benefit of daughter j and ira z an inherited ira for the benefit of grandson t the life expectancy determined above must be applied to distributions from both ira y and ira z this ruling letter is based on the assumption that ira x ira y and ira z meet the requirements of code sec_408 at all times relevant thereto furthermore this ruling letter rests on the assumption that trust h and its related sub-trusts are valid under the laws of state c as represented it also assumes the correctness of all facts and representations contained therein accordance with a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative in page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxxxxxxx- xxxxx at xxxxxxxxxxxxxx phone or at xxxxxxxxxxxxxx fax please address all correspondence to se t ep ra t sec_3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxxxxxxxxxxx xxxxxxxkxkkxxkxxkxxxkxkxxxkx xxxxxxxxxxxxxx
